DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments & TD filed on 09/1/2021.
Receipt is acknowledged of IDS filed on 08/02/2021 & 08/16/2021.
Claims 1-14 and 16/22 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (US 2015/0269477) in view of Ridenour et al. (US 10,583,683).
Re Claims 1 and 8-9: Finn et al. teaches dual-interface hybrid metal smartcard with booster antenna or coupling frame, which includes forming a metal frame defining an outer periphery, an inner periphery defined by an opening 210/410 (¶ 195+), and at least one body discontinuity from the outer periphery to the inner periphery of the metal frame (¶ 230-236+, 262-263+); inserting at 
Finn et al. fails to specifically teach a blind hole.
Ridenour et al. teaches embedded metal card and related methods, which includes a blind hole (col.7, lines 34+).
In view of Ridenour et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Finn et al. a blind hole so as to provide an accommodation recess for taking up and securely holding the chip.
Re Claim 2 and 10: Finn et al. as modified by Ridenour et al. teaches a device, wherein the step of disposing the non-conductive material about the at least one electronic component comprises disposing the non-conductive material onto at least a top surface of the at least one electronic component (¶ 644+, 122+, 253+).
Re Claim 3: Finn et al. as modified by Ridenour et al. teaches a device, wherein the RFID module comprises an antenna connected to or configured to inductively couple to an RFID chip (¶ 54-67+, 133+).
Re Claims 4-5: Finn et al. as modified by Ridenour et al. teaches a device, further comprising disposing at least one additional layer over the non-conductive material, wherein the at least one additional layer is a printing layer (¶ 271+).
Re Claim 6: Finn et al. teaches as modified by Ridenour et al. a device, wherein the step of disposing the at least one additional layer over the non-conductive material comprises adhesively 
Re Claim 7: Finn et al. as modified by Ridenour et al. teaches a device comprising a molded electronic component (¶ 65, 116, 248+).
Re Claims 11-12: Finn et al. as modified by Ridenour et al. teaches a device, further comprising a module antenna (MA) connected to or configured to inductively couple to the RFID transponder chip is module, wherein the RFID transponder chip and the module antenna are disposed in a substrate (¶ 109, 122-123+).

Allowable Subject Matter
Claims 13-14 and 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach the depth of the opening is coextensive with the thickness of the metal frame and the metal frame comprises a discontinuity in the form of a discontinuity extending between the first and second opposite surfaces and outer and inner peripheries, the device further comprising first and second fill layers on opposite sides of the chip layer and first and second layers laminated over the opposite surfaces of the metal frame and the respective first and second fill layers. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaspers et al. (US 5,463,953) teaches method for printing cards having blind hole shaped recess and an apparatus for carrying out the method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887